DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-26 in the reply filed on February 8, 2021 is acknowledged.
Claims 27-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2021.

Claim Objections
Claims 21-22 are objected to because of the following informalities: 
Claim 21, part (c) recites “passing pressurized solution” but should read “passing the pressurized solution” to maintain antecedent basis based on part (b).  Appropriate correction is required.
Claim 21, part (c) recites “though” but should read “through.”  Appropriate correction is required.
Claim 22, line 3 recites “though” but should read “through.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cocchi (U.S. PGPub 2002/0162577, hereinafter ‘577).
Claim 21: ‘577 teaches a method of cleaning a soft serve ice cream machine [reads on “a food processor”; abstract] having a food flow path including a freezer chamber [(6), Fig. 1] and a dispensing interface [(8), Fig. 1] [paragraph 11], the food flow path having a forward flow direction for processing ice cream [flow of the food is in the forward direction through (7) into (6) and out through (8), Fig. 1; paragraph 11], the method comprising: 
(a)	releasably connecting a portable pressurized solution supply to the ice cream flow path [via couplings (204, 304), Fig. 1] through a control valve [(104), Fig. 1], wherein the control valve precludes passage of pressurized solution [paragraph 16] and the portable pressurized solution supply exposes the control valve to a positive pressure [because the portable pressurized solution supply is connected to the food flow path through a control valve, the control valve is exposed to a positive pressure; paragraph 16];

(c)	passing the pressurized solution from the portable pressurized solution supply into the food flow path to flow through the freezer chamber [paragraph 16]; and
(d)	exiting the pressurized solution from the food flow path at a dispenser [reads on “at a location spaced from the freezer chamber”; paragraph 16].

Claim 23: ‘577 teaches the limitations of claim 21 above. ‘577 teaches passing the pressurized solution from the food flow path at a location upstream from the freezer chamber relative to the forward direction [paragraph 16; the pressurized solution flows in the forward direction through (7) into (6) and out through (8), so it is passed at a location upstream from the freezer chamber relative to the forward direction].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi (U.S. PGPub 2002/0162577, hereinafter ‘577) as applied to claim 21 above, and further in view of Boyer et al. (U.S. Patent 6,553,779, hereinafter ‘779).
Claim 26: ‘577 teaches the limitations of claim 21 above. ‘577 teaches a freezing cylinder [(10), Fig. 1] and passing the pressurized solution through the freezer chamber [paragraph 16].  ‘577 does not explicitly teach that the freezing cylinder for soft serve ice cream contains a beater assembly.  However, ‘779 teaches it is known for soft serve dispensing machines to contain a beater assembly in the freezing cylinder in order to allow for product mix uniformity and consistency [col. 9, lines 37-38 and 57-60].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a beater assembly as taught by ‘779 in the freezing cylinder of ‘577 because ‘779 teaches it allows for product mix uniformity and consistency.  Therefore, when the pressurized solution of ‘577 is passed through the freezing chamber, the pressurized solution will pass across the beater assembly present in the freezer chamber.

Claims 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (U.S. Patent 6,553,779, hereinafter ‘779) in view of Jacobson (GB 1562274, hereinafter GB ‘274).
Claims 21 and 22: ‘779 teaches a method of cleaning a soft serve machine [reads on “a food processor”; col. 1, lines 26-33] having a food flow path including a freezer cylinder [(17), Fig. 4] and a dispensing valve [(60), Fig. 4] [col. 11, lines 37-40], the food flow path having a forward flow direction for processing a food product [flow of the food is in the forward direction from (44) to (46) to (26c) into (17) and out through (60), Fig. 4; col. 12, lines 41-44 and 51-55], the method comprising: (a) connecting a solution supply to the food flow path [Fig. 5; col. 14, lines 8-9]; (b) permitting passage of the solution from the solution supply [Fig. 5; col. 14, lines 9-13]; (c) passing the solution from the solution supply into the food flow path to flow through the freezer chamber [Fig. 5; col. 14, lines 16-22]; and (d) exiting the solution from the food flow path at a location spaced from the freezer chamber [Fig. 5; col. 14, lines 34-41].
‘779 does not teach releasably connecting a portable pressurized solution supply to the food flow path through a control valve, wherein the control valve precludes passage of pressurized solution and the portable pressurized solution supply exposes the control valve to a positive pressure; opening the control valve to permit passage of the pressurized solution from the portable pressurized solution supply; passing the pressurized solution from the portable pressurized solution supply into the food flow path to flow through the freezer chamber; exiting the pressurized solution from the food flow path at a location spaced from the freezer chamber; and wherein passing the pressurized solution from the portable pressurized solution supply into the food flow path includes passing the pressurized solution in a reverse direction through the freezer chamber. 


	Claim 26: ‘779 and GB ‘274 teach the limitation of claim 21 above.  ‘779 also teaches that the freezer chamber has a beater assembly [col. 11, lines 28-37].  Therefore, the combination of ‘779 and GB ‘274 teach passing the pressurized solution across the beater assembly in the freezer chamber.

Claims 21, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al. (U.S. PGPub 2006/0243310, hereinafter ‘310) in view of Cocchi (U.S. PGPub 2002/0162577, hereinafter ‘577).
Claim 21: ‘310 teaches a method of cleaning an ice cream machine [reads on “a food processor”; abstract; paragraphs 1-2] having a food flow path including a freezer cylinder [(10), Fig. 1] and a dispensing means [(11), Fig. 1] [paragraph 16], the food flow path having a forward flow direction for processing a food product [flow of the food is in the forward direction from (3) to (7) into (10) and out through (11), Fig. 1; paragraph 16], the method comprising: (a) connecting a solution supply to the food flow path through a control valve [(21), Fig. 1; paragraph 20]; (b) permitting passage of the solution from the solution supply [Fig. 1; paragraph 26]; (c) passing the solution from the solution supply into the food flow path to flow through the freezer chamber [Fig. 1; paragraph 26]; and (d) exiting the solution from the food flow path at a location spaced from the freezer chamber [Fig. 4; paragraph 26].  
‘310 does not teach releasably connecting a portable pressurized solution supply to the food flow path through a control valve, wherein the control valve precludes passage of 
However, ‘577 teaches a method of cleaning a soft serve ice cream machine [reads on “a food processor”; abstract] having a food flow path including a freezer chamber [(6), Fig. 1] and a dispensing interface [(8), Fig. 1] [paragraph 11], the food flow path having a forward flow direction for processing ice cream [flow of the food is in the forward direction through (7) into (6) and out through (8), Fig. 1; paragraph 11], the method comprising: releasably connecting a portable pressurized solution supply to the ice cream flow path [via couplings (204, 304), Fig. 1] through a control valve [(104), Fig. 1], wherein the control valve precludes passage of pressurized solution [paragraph 16] and the portable pressurized solution supply exposes the control valve to a positive pressure [because the portable pressurized solution supply is connected to the food flow path through a control valve, the control valve is exposed to a positive pressure; paragraph 16].  ‘577 teaches opening the control valve to permit passage of the pressurized solution from the portable pressurized solution supply [paragraph 16]; passing the pressurized solution from the portable pressurized solution supply into the food flow path to flow through the freezer chamber [paragraph 16]; and exiting the pressurized solution from the food flow path at a dispenser [reads on “at a location spaced from the freezer chamber”; paragraph 16].   ‘310 and ‘577 teach ways for supplying cleaning fluid to clean an ice cream machine.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
	
Claim 23: ‘310 and ‘577 teach the limitations of claim 21 above. ‘310 teaches passing the pressurized solution from the food flow path at a location upstream from the freezer chamber relative to the forward direction [paragraph 26; the pressurized solution flows in the forward direction through (27) into (10) and out through (11), so it is passed at a location upstream from the freezer chamber relative to the forward direction].

	Claim 24: ‘310 and ‘577 teach the limitations of claim 21 above.  ‘310 also teaches passing the solution through a bypass line to isolate a portion of the food flow path from the solution [(28a), Fig. 1; paragraph 28].  Therefore, the combination of ‘310 and ‘577 teach passing the pressurized solution through a bypass line to isolate a portion of the food flow path from the pressurized solution.  


.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al. (U.S. PGPub 2006/0243310, hereinafter ‘310) and Cocchi (U.S. PGPub 2002/0162577, hereinafter ‘577) as applied to claim 21 above, and further in view of Franks et al. (U.S. PGPub 2002/0043071, hereinafter ‘071).
Claim 25: ‘310 and ‘577 teach the limitations of claim 21 above.  As discussed in claim 21 above, the portable pressurized supply of ‘577 is connected to the food supply flow path of ‘310.  ‘310 teaches cleaning frozen drinks and ice cream or yogurt machines are performed similarly [paragraphs 2-3, 15, and 31] and that a water mains can also be connected to the system [(24), Fig. 1; paragraph 20].  
‘071 teaches cleaning a frozen beverage machine by automatically mixing concentrated solution with water in order to dilute the concentrated solution to the desired concentration [paragraphs 66 and 75].  By allowing for dilution in the system, it allows for greater control of cleaning by eliminating waste of the chemicals by using a set concertation and allows for the chemical supply source to be smaller when using a concentrated solution which saves space. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a concentrated chemical source and a water source in modified ‘310 as taught by ‘071 in order to provide means to supply a dilute solution used to clean the soft serve machine.  Therefore, it would be obvious to one of ordinary skill in the art to store a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 11 of U.S. Patent No. 9,516,889 in view of Jacobson (GB 1562274, hereinafter GB ‘274). 
Claims 21, 22, 24, and 26: Conflicting U.S. Patent 9,516,889 claims a method of cleaning a food processor having a food flow path with a dispensing valve in the food flow path controlling flow of the food product in a forward direction passing through a dispensing port; releasably connecting a manifold assembly to the food processor; passing a pressurized cleaning solution from the engaged manifold assembly through the dispensing port wherein the cleaning solution is passed through a plurality of apertures in a beater blade within the food flow path; and exiting the pressurized solution from the food flow path through a bypass line.  
U.S. Patent 9,516,889 does not teach that the manifold assembly has a control valve that allows for the pressurized cleaning solution to be introduced.  However, GB ‘274 teaches 274 . 

Claims 21, 22, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 11 of U.S. Patent No. 9,962,035 in view of Jacobson (GB 1562274, hereinafter GB ‘274). 
Claims 21, 22, 24, and 26: Conflicting U.S. Patent 9,962,035 claims a method of cleaning a food processor having a food flow path with a dispensing valve in the food flow path controlling flow of the food product in a forward direction passing through a dispensing port; releasably connecting a manifold assembly to the food processor; passing a pressurized cleaning solution from the engaged manifold assembly through the dispensing port wherein the cleaning solution is passed through a plurality of apertures in a beater blade within the food flow path; and exiting the pressurized solution from the food flow path through a bypass line.  
U.S. Patent 9,962,035 does not teach that the manifold assembly has a control valve that allows for the pressurized cleaning solution to be introduced.  However, GB ‘274 teaches 274 teaches a method of cleaning a beverage processor using reverse cleaning where the reverse 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/NICOLE BLAN/Primary Examiner, Art Unit 1796